Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATE OF TRUST of Transparent Value Trust This Certificate of Trust for Transparent Value Trust (the Trust), a statutory trust, is filed in accordance with the provisions of the Delaware Statutory Trust Act (12 Del. Code § 3801 et seq.) and sets forth the following: 1. The name of the trust is: Transparent Value Trust 2. As required by Del. Code Ann. tit. 12 section 3807, one of the Trustees of the Trust has its principal place of business in the State of Delaware. As required by Del. Code Ann. tit. 12 section 3810, such
